Exhibit 10.2

 

Form of STOCK OPTION AGREEMENT

 

THIS AGREEMENT, made as of the      day of     , 2005 (the “Grant Date”),
between MDC Partners Inc. (the “Corporation”), and          (the “Grantee”).

 

WHEREAS, the Corporation has adopted the 2005 Stock Incentive Plan (the “Plan”)
for the purpose of providing employees and consultants of the Corporation and
eligible non-employee directors of the Corporation’s Board of Directors a
proprietary interest in pursuing the long-term growth, profitability and
financial success of the Corporation; and

 

WHEREAS, pursuant to the Plan, the Human Resources & Compensation Committee (the
“Committee”) of the Board of Directors has determined to grant an award of
non-qualified stock options to purchase Class A Shares (as defined below) to the
Grantee, subject to the terms, conditions and limitations provided herein and in
the Plan.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       Certain Definitions.  As used in this
Agreement, the following terms shall have the meanings as set forth below. 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan:

 

(a)                                  “Affiliate” means, with respect to any
Person, any other Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
first Person.

 

(b)                                 “Cause” means the Grantee’s Termination by
reason of (i) his continued or willful failure substantially to perform his
duties for the Corporation (other than any such failure due to the Grantee’s
physical or mental illness), (ii) his willful and serious misconduct in
connection with the performance of his duties for the Corporation that has
caused or is reasonably expected to result in material injury to the
Corporation, (iii) the Grantee’s conviction of, or entering a plea of guilty or
nolo contendere to, a crime that constitutes a felony or a crime involving moral
turpitude, (iv) his fraudulent or dishonest conduct or (v) his material breach
of any of his obligations or covenants under any written policies of the
Corporation or any written agreement between such Grantee and the Corporation;
provided that if the Grantee is a party to an effective employment agreement on
the date of determination and such employment agreement contains a different
definition of Cause, the definition of Cause contained in such employment
agreement shall be substituted for the definition set forth above for all
purposes hereunder.

 

(c)                                  “Class A Shares” means the Corporation’s
Class A subordinate voting shares, without par value, or any other security into
which such shares shall be changed pursuant to the adjustment provisions of
Section 10 of the Plan.

 

(d)                                 “Covered Options” shall have the meaning set
forth in Section 4(b) hereof.

 

1

--------------------------------------------------------------------------------


 

(e)                                  “Disability” means a mental or physical
condition of the Grantee rendering him unable to perform his duties for the
Corporation for a period of six (6) consecutive months or for 180 days within
any consecutive 365-day period and which is reasonably expected to continue
indefinitely; provided that if, as of the date of determination, the Grantee is
a party to an effective employment agreement with a different definition of
“Disability” or any derivation of such term, the definition of “Disability” (or
its derivation) contained in such employment agreement shall be substituted for
the definition set forth above for all purposes hereunder.

 

(f)                                    “Exercise Date” shall have the meaning
set forth in Section 5 hereof.

 

(g)                                 “Exercise Price” shall have the meaning set
forth in Section 5 hereof.

 

(h)                                 “Exercise Shares” shall have the meaning set
forth in Section 5 hereof.

 

(i)                                     “Grant Date” shall mean the date hereof,
which is the date on which the Options are granted to the Grantee.

 

(j)                                     “Grantee” shall have the meaning set
forth in the introductory paragraph hereto.

 

(k)                                  “Normal Expiration Date” means, with
respect to an Option Award, the tenth anniversary of the Grant Date of such
award.

 

(l)                                     “Option” shall mean the right granted to
the Grantee pursuant to this Agreement to purchase a single Class A Share,
subject to the terms and conditions hereof.  The number of Options granted to
the Grantee pursuant to this Agreement is set forth on the signature
page hereof.

 

(m)                               “Option Award” shall mean, collectively, the
Options granted to the Grantee pursuant to this Agreement.

 

(n)                                 “Option Price” shall have the meaning set
forth in Section 2.2 hereof.

 

(o)                                 “Retirement” means, unless otherwise defined
in the applicable Option Agreement, the Termination of a Grantee, other than by
reason of Disability or death or by the Corporation for Cause, at or after his
attainment of an age to be specified by the Board of Directors; provided that
if, as of the date of determination, the Grantee is a party to an effective
employment agreement with a different definition of “Retirement”, the definition
of “Retirement” contained in such employment agreement shall be substituted for
the definition set forth above for all purposes hereunder.

 

(p)                                 “Termination” shall mean, with respect to a
Grantee, the occurrence of any event following which such Grantee is no longer
an employee of the Corporation or any of its Affiliates.

 

2

--------------------------------------------------------------------------------


 

2.                                       Grant of Options.

 

2.1                                 Confirmation of Grant.  The Corporation
hereby evidences and confirms its grant to the Grantee, effective as of the date
hereof, of the Option Award.  This Agreement is subordinate to, and the terms
and conditions of the Options granted hereunder are subject to, the terms and
conditions of the Plan.  If there is any inconsistency between the terms hereof
and the terms of the Plan, the terms of the Plan shall govern.

 

2.2                                 Option Price.  With respect to each Option,
the Option Price shall be $             [add closing share price on date of this
Grant Agreement].

 

3.                                       Exercisability.  The Option Award shall
become exercisable in installments as follows: (a) with respect to 20% of the
Options covered thereby on the first anniversary of the Grant Date; (b) with
respect to an additional 20% of the Options covered thereby on the second
anniversary of the Grant Date; and (z) with respect to the remaining 60% of the
Options covered thereby on the third anniversary of the Grant Date; provided in
the case of each such installment, that (I) the Grantee remains a member of the
Board of Directors of the Corporation from the Grant Date through the applicable
vesting date, (II) no Option shall be exercisable after the Normal Expiration
Date and (III) each Option shall be subject to earlier termination, expiration
or cancellation as provided in the Plan or this Agreement.

 

4.                                       Termination of Options.

 

4.1                                 Normal Expiration Date.  Subject to the
terms of the Plan and Section 4(b) herein, the Options shall terminate and be
canceled on the Normal Expiration Date.

 

4.2                                 Early Termination.  In the event of a
Termination of the Grantee for any reason prior to the Normal Expiration Date,
any Options held by the Grantee as of the effective date of such Termination
that have not become exercisable in accordance with Section 3 hereof or the
terms of the Plan on or prior to such effective date shall automatically
terminate and be canceled immediately upon such Termination, unless otherwise
provided below.  All Options held by the Grantee as of the effective date of
such Termination that have become exercisable in accordance with Section 3
hereof or the terms of the Plan on or prior to such effective date (such
Options, the “Covered Options”) shall remain exercisable for whichever of the
following periods is applicable, and if not exercised within such period, shall
automatically terminate and be canceled upon the expiration of such period: 
(i) upon a Termination by reason of Grantee’s Disability or Retirement, the
Covered Options shall remain exercisable until the Normal Expiration Date,
(ii) upon a Termination as a result of death, if the Grantee has not fully
exercised his Covered Options, his personal representative or those persons who
receive any Covered Options by bequest or inheritance, shall have the right,
during the period ending on the earlier of the six-month anniversary of the date
of the Grantee’s death and the Normal Expiration Date to exercise such Covered
Options, and (iii) upon a Termination for any reason other than (A) the
Grantee’s death, Disability or Retirement or (B) a Termination for Cause, the
Covered Options shall remain exercisable until the earliest to occur of (x) the
ninetieth (90th) day after the Grantee’s Termination, and (y) the Normal
Expiration Date.  Notwithstanding anything else contained in this Agreement, in
the event of a Grantee’s Termination for Cause, all Options (whether or not then
vested or exercisable) shall automatically terminate and be canceled immediately
upon such Termination.  Nothing in this Agreement shall be deemed to confer on
the Grantee any right to

 

3

--------------------------------------------------------------------------------


 

continue in the employ of the Corporation or to interfere with or limit in any
way the right of the Corporation or any Affiliate to Terminate the Grantee at
any time.

 

5.                                       Manner of Exercise.

 

5.1                                 To the extent that any outstanding Options
shall have become and remain vested and exercisable as provided in Sections 3
and 4 and subject to such reasonable administrative regulations as the Board may
have adopted, such Options may be exercised by notice to the Corporation’s
General Counsel or Chief Accounting Officer, in writing no less than 3 business
days prior to the date as of which the Grantee will so exercise the Options (the
“Exercise Date”), specifying the number of Options being exercised (the
“Exercise Options”), the effective date of the proposed exercise, the proposed
form of payment and the aggregate Option Price for such Exercise Options.  On or
before the Exercise Date, the Grantee shall deliver to the Corporation full
payment for the Exercise Options by check or wire transfer, or in immediately
available funds in an amount equal to the product of the number of Exercise
Options, multiplied by the Option Price (collectively, the “Exercise Price”) and
(ii) subject to Section 5(b), the Corporation shall issue the certificate (or
make an “electronic “book entry” on the books of the Corporation’s stock
transfer agent) of Class A Shares representing the Class A Shares purchased upon
exercise in the name of the Grantee as soon as practicable following the
Exercise Date.  The Corporation may require the Grantee to furnish or execute
such other documents as the Corporation shall reasonably deem necessary (i) to
evidence such exercise, (ii) to determine whether registration is then required
under the Securities Act and (iii) to comply with or satisfy the requirements of
the Securities Act, applicable state or non-U.S. securities law or any other
applicable law.

 

5.2                                 Each Option may be exercised in whole or in
part; provided, however that no partial exercise of an Option shall be for an
aggregate exercise price of less than $1,000.  The partial exercise of an Option
shall not cause the expiration, termination or cancellation of the remaining
portion thereof.

 

6.                                       No Rights as Stockholder.  The Grantee
shall have no voting or other rights as a holder of Class A Shares covered by
the Options until the exercise of the Options and the issuance of a certificate
or certificates (or the making of an “electronic “book entry” on the books of
the Corporation’s stock transfer agent) to the Grantee for the Class A Shares. 
No adjustment shall be made for dividends or other rights for which the record
date is prior to the issuance of such certificate or certificates.

 

7.                                       Modification of Agreement.  Except as
set forth in the Plan and herein, this Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

 

8.                                       Severability.  Should any provision of
this Agreement be held by a court of competent jurisdiction to be unenforceable
or invalid for any reason, the remaining provisions of this Agreement shall not
be affected by such holding and shall continue in full force and effect in
accordance with their terms.

 

9.                                       Governing Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflict

 

4

--------------------------------------------------------------------------------


 

of laws principle, except to the extent that the application of New York law
would result in a violation of the Canadian Business Corporation Act.

 

10.                                 Successors in Interest.  This Agreement
shall inure to the benefit of and be binding upon any successor to the
Corporation.  This Agreement shall inure to the benefit of the Grantee’s heirs,
executors, administrators and successors.  All obligations imposed upon the
Grantee and all rights granted to the Corporation under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

 

 

Number of Options granted
to the Grantee pursuant to
this Agreement:

 

 

 

 

 

 

MDC PARTNERS INC.

 

 

By:

 

 

Name:

Title:

 

 

GRANTEE:

 

 

By:

 

 

Name:

 

5

--------------------------------------------------------------------------------

 